PER CURIAM:
Defendant, Sawyer, brought an action in the Ham-iton Common Pleas to recover a judgment against Di Menna and determine the validity of a lien that he claimed to have on a lavaliere. Summons was served by publication. Leave of court was obtained to file an intervening petition by one Meadows, who filed it but, before trial, presented an entry withdrawing it. 1 Another intervening petition was filed by a man named Loth, who claimed an interest in the property.
On the trial day Di Menna asked leave to file^i answer, which court refused and rendered judgnÉH for Sawyer. The sale of the lavaliere was then fflH* and confirmed.
Di Menna then filed a motion and, by entry, -secured a stay of execution on the judgment, but failed to comply with the order of the court and the sale was confirmed.'
This proceeding is to reverse the judgment of the Common Pleas, the only ground of error being the refusal of the court to grant Di Menna leave to file his answer. He failed to file a bill of exceptions and there is nothing in the record to show what answer he desired to file, or whether it contained a defense to the action. The Court of Appeals held that on the record no error appears prejudicial to Di Menna, and confirmed the judgment of the Common Pleas.